DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 10-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (2018/0190747) OR over Son et al. (2018/0190747) in view of Hong (2019/0027102).Regarding claim 8, Son et al. teach in figures 14-15 and related text a tiled electronic device, comprising: 
a first electronic device and a second electronic device disposed side by side, 

a substrate 100 (see figure 13), having a first surface, a second surface opposite to the first surface, and a third surface therebetween; 
a plurality of signal lines 930, disposed on the first surface; 
a plurality of conductive patterns RL2 (see figure 13), directly formed on the third surface; and
a demux 250 (since demux is a device or a wire electrically connecting the plurality of signal lines and the plurality of conductive patterns), disposed on the first surface of the substrate, wherein M of the plurality of signal lines 210 and N of the plurality of conductive patterns RL1, RL2 are selectively and electrically connected via the demux 250,
wherein M of the plurality of signal lines and N of the plurality of conductive patterns are electrically connected to the demux, M and N are natural numbers,

Son et al. do not explicitly state that M is greater than N.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have M greater than N in Son et al.’s device in order to improve device capabilities by providing more external connections to the device.

In the alternative, Son et al. teach in figure 14 and related text substantially the entire claimed structure, as recited in claim 1 above, except explicitly stating that circuit board 250 is called “demux”.
Hong teaches throughout the specifications using a demux circuit board.
Hong and Son et al. are analogous art because they are directed to electronics circuits and one of ordinary skill in the art would have had a reasonable expectation of success to modify Son et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a demux circuit board in Son et al.’s device in order to be able to convert two pulse signals outputted from a driving chip into three pulse signals to achieve outputting a larger number of control signals by a smaller number of pins, thereby reducing the number of pins outputted from the driving chip and reduce production costs.

Regarding the claimed limitations of “a plurality of signal lines, disposed on the first surface” and “a demux, disposed on the first surface of the substrate”, these features are inherent in Son et al.’s device for the following reasons.
The above claimed limitations require that the plurality of the signal lines and the demux are disposed on the same surface of the substrate.
Son et al. teach in paragraph [0003] that the device can be used in smart phones.  It is clear that smart phones are portable and move in any direction.  Therefore, when the device is being held upside down then the first surface of the substrate is located on (i.e. above) the plurality of the signal lines and the demux, such that “a plurality of signal 

Regarding claim 10, Son et al. teach in figure 14 and related text that each of the first electronic device and the second electronic device further comprises: a plurality of pixels UP1, UP2 (see also figure 13), disposed on the substrate 100, wherein the plurality of pixels define an active region, and at least a portion of the demux is located in the active region.

Regarding claim 11, Son et al. teach in figure 14 and related text that the M of the plurality of signal lines and the N of the plurality of conductive patterns are selectively and electrically connected in an one-to-one fashion.

Regarding claim 12, Son et al. teach in figure 14 and related text that the plurality of signal lines are a plurality of scan lines or a plurality of data lines.

Regarding claim 13, Son et al. teach in figure 14 and related text that each of the first electronic device and the second electronic device further comprises: a circuit 230, disposed on the second surface, and electrically connected to the plurality of signal lines via the plurality of conductive patterns.

Regarding claim 14, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use M less than or equal to 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new rejection/explanation recited above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





O.N.								/ORI NADAV/
2/27/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800